DETAILED ACTION
I.	Claims 1-16 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a national stage entry of PCT/JP2018/020342, International Filing Date: 05/28/2018, which claims foreign priority to 2017-156143, filed 08/10/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2020 and 06/01/2021 have been considered by the examiner.
Specification
The abstract of the disclosure is objected to because at the end of the abstract there are two dashes “- -“ which should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 9274976 B2 to Farrugia et al., hereinafter Farrugia and further in view of United States Patent Application Publication No. US 20120002807 A1 to Michiels et al., hereinafter Michiels.
Regarding claim 1, Farrugia discloses an encryption device comprising: 
an encryption part configured to encrypt an input value using a black-box model in which input/output values are able to be recognized from the outside and an intermediate value is not able to be recognized from the outside (column 1, lines 52-60 and column 2, lines 40-46).
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not sufficiently disclose the claim limitations directed to “a key generation part configured to encrypt the input value to the encryption part to generate a cryptographic key of the encryption part using a white-box model in which the input/output values and the 
Further regarding claim 1, Michiels discloses a key generation part configured to encrypt the input value to the encryption part to generate a cryptographic key of the encryption part using a white-box model in which the input/output values and the intermediate value are able to be recognized from the outside (paragraphs 47, 101, and 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with the teachings of Farrugia due to that “It was an insight of the inventor that is must be avoided that the intermediate data is obfuscated with a fixed encoding while it flows out of the first round and into the next.  This is achieved by encoding according to an encoding scheme which varies with the input to the white-box implementation” (Michiels – paragraph 102) and “Using variable encodings instead of fixed encodings complicates reverse engineering the white-box cryptographic system” (Michiels – paragraph 47), thus ensuring a secure cryptographic system.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established 
Regarding claim 2, Farrugia discloses wherein the key generation part comprises: 
wherein each of the round functions includes a tabulated encryption function for encrypting the input value using the black-box model in which the input/output value are able to be recognized from the outside and the intermediate value is not able to be recognized from the outside (column 1, lines 52-60 and column 2, lines 40-46). 
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not disclose the claim limitations directed to “a data encryption part in which at least part of a plurality of round functions for successively performing encryption processing on the input value is tabulated to be encrypted using the white-box model in which the input/output values of the round function are able to be recognized from the outside”.  Michiels discloses said claim limitations, as cited below.
Further regarding claim 2, Michiels discloses a data encryption part in which at least part of a plurality of round functions for successively performing encryption processing on the input value is tabulated to be encrypted using the white-box model in which the input/output values of the round function are able to be recognized from the outside (paragraphs 68, 79, and 88, “a round of white-box AES for one 32-bit column of the state (after applying ShiftRows)”, paragraphs 99, 100, 101, 102, 111, and 114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not disclose the claim limitations pertaining to “wherein part of bits to be input to the round function is input to the encryption function, and the encryption function causes part of bits that are able to be input to the encryption function to be a fixed value and disregards part of output values of the encryption function to output an output value of the number of bits corresponding to a difference between the number of bits that are able to be input to the encryption function and the number of bits input to the encryption function”.  Michiels discloses said claim limitations, as cited below.
Regarding claim 3, Michiels discloses wherein part of bits to be input to the round function is input to the encryption function, and the encryption function causes part of bits that are able to be input to the encryption function to be a fixed value and disregards part of output values of the encryption function to output an output value of the number of bits corresponding to a difference between the number of bits that are able to be input to the encryption function and the number of bits input to the encryption function (paragraphs 68, 79, and 88, “a round of white-box AES for one 32-bit column of the state (after applying ShiftRows)”, paragraphs 99, 100, 101, 102, 111, and 114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with 
Regarding claim 4, Farrugia discloses wherein the round function operates an exclusive OR of bits that are not input to the encryption function among the bits to be input to the round function and bits of the output value from the encryption function (column 5, lines 40-52 and 59-67 and column 6, lines 1-14). 
Regarding claim 5, Farrugia discloses wherein the round function outputs a value of bits input to the encryption function and a value of bits obtained by the exclusive OR (column 5, lines 40-52 and 59-67 and column 6, lines 1-14). 
Regarding claim 6, Farrugia discloses wherein the round function outputs the value of bits input to the encryption function as a lower-order bit than the value of bits obtained by the exclusive OR (column 5, lines 40-52 and 59-67 and column 6, lines 1-14). 
Regarding claim 7, Farrugia discloses wherein an exclusive OR of an output of the round function and a predetermined value determined in advance is operated, and an obtained value is caused to be an input to the next round function or an output of the data encryption part (column 5, lines 40-52 and 59-67 and column 6, lines 1-14). 
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not disclose the claim limitations pertaining to “wherein one of the round functions includes 
Regarding claim 8, Michiels discloses wherein one of the round functions includes a plurality of the encryption functions (paragraphs 68, 79, and 88, “a round of white-box AES for one 32-bit column of the state (after applying ShiftRows)”, paragraphs 99, 100, 101, 102, 111, and 114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with the teachings of Farrugia due to that “This makes it more difficult for an attacker to break the encodings of the tables by analyzing only an input and an output of the cryptographic part of the program” (Michiels – paragraph 100) and thus ensuring a secure cryptographic system.
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not disclose the claim limitations pertaining to “wherein, among the round functions, a larger input value of bits is input to the encryption function for a round function at a later stage”.  Michiels discloses said claim limitations, as cited below.
Regarding claim 9, Michiels discloses wherein, among the round functions, a larger input value of bits is input to the encryption function for a round function at a later stage (paragraphs 68, 79, and 88, “a round of white-box AES for one 32-bit column of the state (after applying ShiftRows)”, paragraphs 99, 100, 101, 102, 111, and 114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with 
Regarding claim 10, Farrugia discloses wherein one of the round functions includes a plurality of the encryption functions, bits to be input to the round function are divided to be input to the encryption functions, the encryption functions perform a non-linear operation, and the round function performs a linear transformation operation on a result of the non-linear operation performed by the encryption functions to be output (column 1, lines 29-42).
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not disclose the claim limitations pertaining to “wherein the number of bits to be input and the number of bits to be output are the same for each of the encryption functions”.  Michiels discloses said claim limitations, as cited below.
Regarding claim 11, Michiels discloses wherein the number of bits to be input and the number of bits to be output are the same for each of the encryption functions (paragraph 20, “it takes the same number of input bits and produces the same number of output bits”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with the teachings of Farrugia due to that “This makes it more difficult for an attacker to break the encodings of the tables by analyzing only an input and an output of the cryptographic part of the program” (Michiels – paragraph 100) and thus ensuring a secure cryptographic system.
Farrugia discloses the claimed invention, as cited above.  However, Farrugia does not disclose the claim limitations pertaining to “wherein the numbers of bits to be input to the respective encryption functions are different”.  Michiels discloses said claim limitations, as cited below.Regarding claim 12, Michiels discloses wherein the numbers of bits to be input to the respective encryption functions are different (paragraph 18, “having more input bits than output bits”, and paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with the teachings of Farrugia due to that “This makes it more difficult for an attacker to break the encodings of the tables by analyzing only an input and an output of the cryptographic part of the program” (Michiels – paragraph 100) and thus ensuring a secure cryptographic system.
Regarding claim 13, Farrugia discloses wherein the encryption function performs encryption with an extended key that is generated from a secret key corresponding to 
Regarding claim 14, Farrugia teaches an encryption method comprising: 
encrypting an input value using a cryptographic key in a black-box model in which input/output values are able to be recognized from the outside and an intermediate value is not able to be recognized from the outside (column 1, lines 52-60 and column 2, lines 40-46). 
Farrugia teaches the claimed invention, as cited above. However, Farrugia does not teach the claim limitations pertaining to “encrypting the input value to generate the cryptographic key using a white-box model in which the input/output value and the intermediate value are able to be recognized from the outside”.  Michiels teaches said claim limitations, as cited below.
Further regarding claim 14, Michiels teaches encrypting the input value to generate the cryptographic key using a white-box model in which the input/output value and the intermediate value are able to be recognized from the outside (paragraphs 47, 101, and 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with the teachings of Farrugia due to that “It was an insight of the inventor that is must be avoided that the intermediate data is obfuscated with a fixed encoding while it flows out of the first round and into the next.  This is achieved by encoding according to an encoding scheme which varies with the input to the white-box implementation” (Michiels – paragraph 102) and “Using variable encodings instead of fixed encodings complicates 
Regarding claim 15, Farrugia discloses a decryption device configured to perform decryption by an inverse operation of encryption processing, the encryption processing performed by an encryption part configured to encrypt an input value using a black-box model in which input/output values are able to be recognized from the outside and an intermediate value is not able to be recognized from the outside (column 1, lines 52-60 and column 2, lines 40-46). 
Farrugia teaches the claimed invention, as cited above. However, Farrugia does not teach the claim limitations pertaining to “a key generation part configured to encrypt the input value to the encryption part to generate a cryptographic key of the encryption part using a white-box model in which the input/output value and the intermediate value are able to be recognized from the outside”.  Michiels teaches said claim limitations, as cited below.
Further regarding claim 15, Michiels discloses a key generation part configured to encrypt the input value to the encryption part to generate a cryptographic key of the encryption part using a white-box model in which the input/output value and the intermediate value are able to be recognized from the outside (paragraphs 47, 101, and 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 16, Farrugia teaches a decryption method for performing decryption by an inverse operation of encryption processing, the encryption processing comprising: encrypting an input value using a cryptographic key in a black-box model in which input/output values are able to be recognized from the outside and an intermediate value is not able to be recognized from the outside (column 1, lines 52-60 and column 2, lines 40-46).
Farrugia teaches the claimed invention, as cited above. However, Farrugia does not teach the claim limitations pertaining to “a key generation part configured to encrypt the input value to the encryption part to generate a cryptographic key of the encryption part using a white-box model in which the input/output value and the intermediate value are able to be recognized from the outside”.  Michiels teaches said claim limitations, as cited below.
Further regarding claim 16, Michiels teaches encrypting the input value to generate the cryptographic key using a white-box model in which the input/output value and the intermediate value are able to be recognized from the outside (paragraphs 47, 101, and 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michiels with the teachings of Farrugia due to that “It was an insight of the inventor that is must be avoided that the intermediate data is obfuscated with a fixed encoding while it flows out of the first round and into the next.  This is achieved by encoding according to an encoding scheme which varies with the input to the white-box implementation” (Michiels – paragraph 102) and “Using variable encodings instead of fixed encodings complicates reverse engineering the white-box cryptographic system” (Michiels – paragraph 47), thus ensuring a secure cryptographic system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to performing cryptographic functions and cryptographic key generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431